                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


  GEICO GENERAL INSURANCE
  COMPANY,

                 Plaintiff,




   vs.                                                     Case No. 18-CV-1101-EFM-TJJ

  KARA HANSEN,

                 Defendant.




                               MEMORANDUM AND ORDER

         Plaintiff GEICO General Insurance Company (GEICO) brought a declaratory judgment

action against Defendant Kara Hansen in this Court seeking a judicial determination that under the

terms of GEICO’s insurance policy with Corbin Hamilton, GEICO did not breach its obligations

and is not liable for more than $25,000 (policy limits). There is also a pending state court action

in which GEICO and Hansen are both parties. In the state court suit, Hansen (as assignee of Corbin

Hamilton) asserts bad faith and negligence claims against GEICO, Rhonda Mason, and the law

offices of Rhonda Mason. In this Court, Hansen has now filed a Motion to Dismiss (Doc. 4)

asserting that the Court should abstain from exercising its jurisdiction and dismiss or, in the

alternative, stay the case pending the outcome of the state case. Because the Court finds that the

applicable factors weigh in favor of declining jurisdiction and in favor of dismissing GEICO’s

case, the Court grants Hansen’s motion.
                                I.       Factual and Procedural Background1

        GEICO seeks a declaratory judgment that it did not breach its obligations under an

insurance contract and is not liable for more than $25,000. On April 9, 2014, Corbin Hamilton

was driving an automobile that struck the rear of another vehicle driven by sixteen-year old Kara

Hansen. The impact pushed Hansen’s car into oncoming traffic where it was struck by another

vehicle. Hansen received significant and permanent injuries, including a spinal cord injury

resulting in paralysis.

        Hamilton had just purchased the vehicle, approximately a half-hour earlier, and the car was

insured under a policy of automobile liability insurance issued to Hamilton by GEICO. The policy

had bodily injury limits of $25,000 per person and $50,000 for each occurrence. It had a property

damage limit of $25,000.

        GEICO conducted an investigation of the accident and offered its bodily injury policy

limits of $25,000 to Hansen to settle her claim on May 30, 2014. On June 19, 2014, Hansen,

through counsel, offered to accept the $25,000 policy limits in settlement of her bodily injury

claims if GEICO agreed to pay $15,000 to settle her property damage claim. In this settlement

offer to GEICO, Hansen’s attorney stated that GEICO should communicate the offer to its insured

(Hamilton) and the right to private counsel to advise him. Hansen’s counsel stated that suit would

be filed if the offer was not accepted. GEICO rejected Hansen’s demand and instead offered to

settle the property damage claim for $13,269.23.

        GEICO retained attorney Rhonda Mason to provide Hamilton advice and counsel regarding

the personal injury and property damage claims. Mason allegedly failed to communicate and


        1
            The facts are taken from the Complaint in this case and the Petition filed in state court.



                                                            -2-
advise Hamilton that GEICO was rejecting Hansen’s settlement demand over a difference of

$1,730.77. Had Mason communicated with Hamilton, Hamilton would have allegedly demanded

that GEICO accept the demand and settle. Had GEICO refused, Hamilton would have paid the

$1,730.77 with his own personal funds.

        On June 26, 2014, Hansen, through her next friend and father, Lester Hansen, filed a

lawsuit in the District Court of Cherokee County, Kansas, alleging negligence against Hamilton.

The lawsuit proceeded to jury trial. On February 2, 2018, the jury returned a verdict finding

Hamilton 100% at fault and awarded damages to Hansen in the amount of $38,500,000. The jury

also awarded property damages in the amount of $17,000. After the verdict, a newspaper reported

that the attorney representing Hansen said that there was a possibility that Hansen may be able to

assert a bad faith claim against GEICO if Hamilton assigned his rights.

        On February 16, 2018, judgment was entered against Hamilton in the amount of

$20,750,000 plus interest and costs.2 Following the entry of judgment, Hamilton and Hansen

entered into a settlement agreement in which Hamilton assigned his rights to Hansen for a breach

of contract claim against GEICO, including any purported bad faith claims. In return, Hansen

agreed not to execute the judgment on Hamilton’s personal assets.

        On March 28, 2018, GEICO filed its declaratory action in this Court against Hansen. As

noted above, it seeks this Court’s determination that it did not breach its contract with Hamilton

and that its indemnification obligation is limited to the $25,000 bodily injury limit. In its

Complaint, it alleged that based on the assignment of Hamilton’s rights to Hansen, Hansen




         2
           The judgment was reduced based on Kansas’s cap on non-economic damages. There is a pending motion
challenging the constitutionality of the cap as applied to her case.



                                                    -3-
intended to assert a claim against GEICO for breach of contract and hold GEICO liable for the

entire $20,750,000 judgment.

        Indeed, on May 4, 2018, Hansen filed suit in the District Court of Cherokee County,

Kansas, against GEICO, Mason, and the Law Office of Rhonda Mason. Hansen alleges that

GEICO acted negligently and in bad faith in failing to consider and communicate the settlement

demand and in failing to conduct a good faith investigation into the claim. She also alleges that

Mason and her law firm breached their duties and were negligent in failing to communicate and

advise Hamilton of the settlement offer. Hansen seeks to hold GEICO liable for the $20,750,000

judgment against Hamilton.

        Hansen has now filed a motion in this Court seeking dismissal, or in the alternative a stay,

based on the declaratory judgment abstention doctrine.

                                           II.      Legal Standard

        The Court can exercise its discretion in deciding a pre-answer motion based on an

abstention doctrine.3 In this case, Hansen relies upon Brillhart abstention. The Brillhart doctrine

is often invoked “[w]hen the issue of contemporaneous state and federal parallel proceedings is

raised in a federal declaratory judgment action.”4

        The Declaratory Judgment Act provides that “[i]n a case of actual controversy within its

jurisdiction . . . any court of the United States, upon the filing of an appropriate pleading, may




         3
           See Foxfield Villa Assocs., LLC v. Regnier, 918 F. Supp. 2d 1192, 1196 (D. Kan. 2013) (noting that
technically a motion to dismiss or stay under an abstention doctrine does not fall under any enumerated provision of
Fed. R. Civ. P. 12(b), but the court can exercise its discretion).
        4
          Springer v. Thomas, 2015 WL 2449579, at *6 (D. Kan. 2015) (citing Wilton v. Seven Falls Co., 515 U.S.
277, 286-87 (1995)).



                                                        -4-
declare the rights and other legal relations of any interested party seeking such declaration . . . .”5

As is evident from the above language, this act, unlike other statutory authorizations, “confer[s]

on federal courts unique and substantial discretion in deciding whether to declare the rights of

litigants.”6 “[T]he normal principle that federal courts should adjudicate claims within their

jurisdiction yields to considerations of practicality and wise judicial administration.”7

Consequently, in a case where declaratory judgment is sought, if the court determines that the

claim “can better be settled in the proceeding pending in the state court,” it should either dismiss

or stay the proceeding.8

        To aid the Court in determining whether it should exercise its discretion in deciding the

case or whether a claim would be better settled in state court, the Tenth Circuit has set forth a five-

factor test.9 These include:

        [1] whether a declaratory action would settle the controversy; [2] whether it would
        serve a useful purpose in clarifying the legal relations at issue; [3] whether the
        declaratory remedy is being used merely for the purpose of “procedural fending”
        or “to provide an arena for a race to res judicata”; [4] whether use of a declaratory
        action would increase friction between our federal and state courts and improperly
        encroach upon state jurisdiction; and [5] whether there is an alternative remedy
        which is better or more effective.10




        5
            28 U.S.C. § 2201(a) (emphasis added).
        6
            Wilton, 515 U.S. at 286.
        7
            Id. at 288.
        8
         Brillhart v. Excess Ins. Co. of Am., 316 U.S. 491, 495 (1942); United States v. City of Las Cruces, 289 F.3d
1170, 1192 (10th Cir. 2002).
        9
            State Farm Fire & Cas. Co. v. Mhoon, 31 F.3d 979, 983 (10th Cir. 1994).
        10
             Id. (citing Allstate Ins. Co. v. Green, 825 F.2d 1061, 1063 (6th Cir. 1987)).



                                                           -5-
                                                III.     Analysis

       In this case, the factors weigh in favor of declining jurisdiction and dismissal of the case.

As to the first factor, a decision here would not settle the entire controversy. The issue of whether

GEICO breached its contract (and acted in bad faith) and is therefore liable for the entire judgment

against Hamilton or only policy limits is present in both the federal and state case. The declaratory

action would decide this issue, but so will the state court action. However, there are additional

parties and an additional claim in the state court case. These additional issues would need to be

ruled upon in the state court proceeding. Thus, a decision here would not completely settle the

controversy.      In contrast, a ruling by the state court would settle the entire controversy.

Accordingly, the first factor weighs in favor of declining jurisdiction.

       With regard to the second factor, although a declaratory judgment would clarify the legal

issue, it would not add anything useful to the state court case. The state court has the same issue

presented to it. It can just as capably and efficiently decide the matter, and there is no useful

purpose in having this Court decide an identical issue presented to state court. Thus, factor two

weighs in favor of declining jurisdiction.

       As to the third factor, “[a] district court may choose to avoid a declaratory judgment action

because the plaintiff is using the action for procedural fencing.”11 GEICO filed first in federal

court. However, GEICO knew when it filed that Hansen would likely be filing suit soon. It is not

clear whether GEICO engaged in a race to the forum or simply wanted its preferred forum. As to

Hansen, she filed shortly thereafter in state court. In her suit, she included two additional



       11
            St. Paul Fire & Marine Ins. Co. v. Runyon, 53 F.3d 1167, 1170 (10th Cir. 1995).



                                                        -6-
defendants (Mason and Mason’s law firm). GEICO contends that she included those defendants

to destroy diversity jurisdiction and remain in state court. The Court finds that there is not much

merit to that argument. The inclusion of these defendants seems proper and including additional

claims and parties in a lawsuit with the same nucleus of facts seems logical. Regardless, it appears

that both parties would like their preferred forum, and the Court finds that this factor does not

weigh in either side’s favor.

       The fourth factor also weighs in favor of declining jurisdiction. The state court is familiar

with the previous litigation and the underlying facts of that dispute. The only claims brought in

both the declaratory action and the current state court action are state law claims. Although both

this Court and the state court could decide a state law breach of contract claim, it is unnecessarily

duplicative. “Ordinarily it would be uneconomical as well as vexatious for a federal court to

proceed in a declaratory judgment suit where another suit is pending in a state court presenting the

same issues, not governed by federal law, between the same parties.”12

       Finally, as to the fifth factor, the state court provides an adequate and appropriate forum to

hear the dispute. In addition, proceeding in state court with the entirety of the dispute is a more

effective and better remedy. A federal court “should not entertain a declaratory judgment action

over which it has jurisdiction if the same fact-dependent issues are likely to be decided in another

pending proceeding.”13 Thus, this factor also weighs in favor of declining jurisdiction.

       In sum, the factors weigh in favor of declining jurisdiction. When a district court decides

that it should not exercise jurisdiction over the case, it must also determine whether dismissal or a



       12
            Brillhart, 316 U.S. at 495.
       13
            Runyon, 53 F.3d at 1170 (quotation marks and citation omitted).



                                                        -7-
stay is appropriate.14 A stay may be appropriate if there is the possibility of the state court case

not resolving all of the federal claims, there is a significant possibility of delay or other procedural

inadequacies in the state court proceedings, or there is a possibility of a time bar in federal court.15

None of those factors appear present in this case as there are no federal claims and nothing in the

record that demonstrates that there are any state court irregularities. Thus, the Court concludes

that dismissal of GEICO’s declaratory judgment action is appropriate here.

        IT IS THEREFORE ORDERED that Defendant’s Motion to Dismiss (Doc. 4) is

GRANTED.

        IT IS SO ORDERED.

        This case is closed.

        Dated this 19th day of November, 2018.




                                                           ERIC F. MELGREN
                                                           UNITED STATES DISTRICT JUDGE




        14
             City of Las Cruces, 289 F.3d at 1192.
        15
             Id.



                                                     -8-
